Case 3:18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 1 of 15 PagelD: 67

 

 

LAW OFFICES OF James P. Nolan, Jr., ID #004591987
F Certified Criminal Trial Attorn

J AME S P. N OLAN Fredrick L. Rubenstein, ID #004651994

& Eric L. Lange, ID #038441997

Brian A. Bontempo, ID #151162016
AS S O CIATE S Sanford Rader, ID #1 90871960
A Limited Liability Company Of Counsel
October 9, 2018
Via Electronic Filing

William T. Walsh, Clerk

United States District Court

District of New Jersey

M.L. King, Jr. Federal Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07102

RE: Joseph Bernisky v. Township of Woodbridge, et al.
Case 3:18-cv-08735-PGS-DEA
Dear Mr. Walsh:

Enclosed please find an Answer to Plaintiffs Complaint being filed on behalf of Defendant,
Township of Woodbridge, improperly Pled as the Woodbridge Police Department, Police Officer
Anderson and Police Officer Dougherty. This Answer is being filed in accordance with the terms set
forth in the October 3, 2018 Order of the Honotable Douglas E. Arpert U.S.M.J. (Document #22 on
docket Sheet).

Thank you for your kind attention to this matter.

    

- a } f s em,

( Le - 4 ee
Brian A. Bontempo, Esq.

61 GREEN STREET, WOODBRIDGE, NJ 07095
PHONE: (732) 636-3344 FAX: (732) 636-1175
Case pas-ev-ca7as-Pcs-DeEn Document 23 Filed 10/09/18 Page 2 of 15 PagelD: 68 |

Brian A. Bontempo, Esq. (Attorney ID #151162016)
JAMES P. NOLAN & ASSOCIATES, LLC
61 GREEN STREET
WOODBRIDGE, NEW JERSEY 07095
| TEL: (732) 636-3344 FAX: (732) 636-1175
ATTORNEYS FOR DEFENDANTS, Township of Woodbridge Improperly Pled as The |
Woodbridge Police Department, Police Officer Anderson and Police Officer Dougherty

 

UNITED STATE DISTRICT COURT
DISTRICT OF NEW JERSEY

 

 

 

JOSEPH W. BERNISKY III, :
CIVIL ACTION

 

PLAINTIFF,

Vv. : Case No. 3:18-cv-08735

RUTGERS UNIVERSITY BEHAVIOR HEALTH, :
VICTORIA MORAN, LAURA BURNS
THE WOODBRIDGE POLICE DEPARTMENT, :

P.O. ANDERSON, P.O. DOUGHERTY AND __;
JOHN & JANE DOES, ET AL. ANSWER TO COMPLAINT
AND SEPARATE DEFENSES

DEFENDANTS. : |

 

Defendants, TOWNSHIP OF WOODBRIDGE, POLICE OFFICER ANDERSON and

 

POLICE OFFICER DOUGHERTY, (“Defendants”) by way of answer to complaint says as follows: |

 

PARTIES
| 1. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

2. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

 

3. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
| 4, This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
5. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

6. It is admitted that Officer Anderson and Officer Dougherty are employed by the Woodbridge

Police Department.

 

 
Case 3:18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 3 of 15 PagelD: 69

 

 

 

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

 

JURISDICTION AND VENUE
Admitted.
Denied.
Admitted.
GENERAL ALLEGATIONS

These Defendants are unable to respond to this allegation as the referenced report was not
attached and is not specifically identified.
These Defendants are unable to respond to this allegation as the referenced report was not
attached and is not specifically identified.
These Defendants are unable to respond to this allegation as the referenced report was not
attached and is not specifically identified.
These Defendants are unable to respond to this allegation as the referenced report was not
attached and 1s not specifically identified. However it is denied that these defendants made any

false or libelous statement.

 

Denied.
Denied.
Denied.
AS AND FOR A FIRST CAUSE OF ACTION
Libel
Denied.
Denied.

 
Case 4:18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 4 of 15 PagelD: 70

 

 

 

 

 

21,

22.

23.

24.

25.

26.

27.

28.

29.

30.

31,

32.

33.

AS AND FOR A SECOND CAUSE OF ACTION
Libel Per Se

Defendants repeat and re-allege their responses to Paragraphs 1 through 20 as if set forth more
fully herein.
Denied.

AS AND FOR A THIRD CAUSE OF ACTION
Slander

Defendants repeat and re-allege their responses to Paragraphs 1 through 22 as if set forth more
fully herein.

Denied.

Denied.

AS AND FOR A FOURTH CAUSE OF ACTION
Slander Per Se

Defendants repeat and re-allege their responses to Paragraphs 1 through 25 as if set forth more
fully herein.
Denied.

AS FOR A FIFITH CAUSE OF ACTION
Malicious Interference

Defendants repeat and re-allege their responses to Paragraphs 1 through 27 as if set forth more
fully herein.
Denied.
Denied.
This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
AS AND FOR A SIXTH CAUSE OF ACTION
Defamation
Defendants repeat and re-allege their responses to Paragraphs 1 through 31 as if set forth more

fully herein.

Denied.

 

 
Case

Oo

 

 

 

 

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

44,

45.

46.

47,

48.

49.

50.

51.

52.

:18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 5 of 15 PagelD: 71

Denied.
Denied.
Denied.
Denied.
This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
Denied.
Denied.
Denied.

AS FOR SEVENTH CAUSE OF ACTION

Defamation Per Se

Defendants repeat and re-allege their responses to Paragraphs 1 through 41 as if set forth more
fully herein.

Denied.

 

Denied.
Denied. |
Denied.

AS AND FOR AN EIGHTH CAUSE OF ACTION |
Malice, Fraud & Identity Theft

Defendants repeat and re-allege their responses to Paragtaphs 1 through 46 as if set forth more |
fully herein.

Denied.

This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
Denied.

Denied.

Denied.

 
Case

3:18-Cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 6 of 15 PagelD: 72

 

 

 

 

 

53.

54.

55.

56.
57.

58.

59.

60.
61.

62.

63.

64.
65.
| 66.

67.

Denied.
Denied.
AS FOR A NINTH CAUSE OF ACTION

Warrantless Search & Seizure

Defendants repeat and re-allege their responses to Paragraphs 1 through 54 as if set forth more
fully herein.

Denied.

Denied.

Denied.

AS FOR AN TENTH CAUSE OF ACTION
Freedom of Speech

Defendants repeat and re-allege their responses to Paragraphs 1 through 58 as if set forth more
fully herein.
Denied.
Denied.
Denied.

AS: FOR AN ELEVENTH CAUSE OF ACTION

Tortious Interference

Defendants repeat and re-allege their responses to Paragraphs 1 through 62 as if set forth more
fully herein.
This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
Denied.
This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

Denied.

 

 
Case 4 18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 7 of 15 PagelD: 73 |

 

 

| 75.

 

 

69.

70.

71,
72,

73.

74.

77.

78.
79.
80.

81.

AS FOR A TWELFTH CAUSE OF ACTION
Deprivation of rights under Color of the Law-Official Misconduct |
Defendants repeat and re-allege their responses to Paragraphs 1 through 67 as if set forth more |
fully herein. |
This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

Denied.

AS FOR A THIRTEENTH CAUSE OF ACTION |
Interference with official investigations

Defendants repeat and re-allege their responses to Paragraphs 1 through 70 as if set forth more |
fully herein.
Denied.
Denied.
AS FOR A FOURTEENTH CAUSE OF ACTION

Violations of the NJ. Crime Victims Bill of Rights |
Defendants repeat and re-allege their responses to Paragraphs 1 through 73 as if set forth more |
fully herein.
This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
Denied.

AS FOR A FIFTEENTH CAUSE OF ACTION

Obstruction of Justice

Defendants repeat and te-allege their responses to Paragraphs 1 through 76 as if set forth more
fully herein.
This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

This allegation is neither admitted nor denied and defendants leaves plainuff to his proofs.

Denied.

 

Denied.
Case #28 Cv 08735-PGS-DEA Document 23 Filed 10/09/18 Page 8 of 15 PagelD: 74

82. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
83. Denied.

| 84. Denied.

AS FOR SIXTEENTH CAUSE OF ACTION

Retaliation-Gross negligence-Qui Tam

85. Defendants repeat and re-allege their responses to Paragraphs 1 through 84 as if set forth more
fully herein.

| 86. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

87. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

 

88. Denied.
89. Denied.
90. Denied.

| AS FOR A SEVENTEENTH CAUSE OF ACTION
Discrimination of Disability-N.J. LAD & ADA Law

91. Defendants repeat and re-allege their responses to Paragraphs 1 through 90 as if set forth more
fully herein.

92. Denied.

93. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

94. Denied.

 

95. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.
| 96. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

97, Denied.

98. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

 

99. Denied.

100. This allegation is neither admitted nor denied and defendants leaves plaintiff to his proofs.

 

 

 
Case 3:18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 9 of 15 PagelD: 75

WHEREFORE, these Defendants demand judgment dismissing the complaint, together with |
fees and costs.
SEPARATE DEFENSE
1. Any and all injuries and damages that Plaintiff may have sustained were caused by |
Plainuffs sole negligence.
2. Any and all injuries and damages that Plaintiff may have sustained were caused by

Plaintiffs contributory negligence.

 

3. Any and all injuries and damages that Plaintiff may have sustained wete caused solely
by the negligence of third persons over whom these Defendants had no control.
4, Any and all injuries and damages that Plaintiff may have sustained were caused solely

by the negligence of third parties not parties to this suit and unknown to these

 

 

Defendants.
5. Plaintiff's Complaint fails to state a cause of action upon which relief may be granted. |
6. These Defendants did not violate any duty owed to Plaintiff under common law, statute,

regulations and/or standards. |

 

 

7. These Defendants conduct was not negligent.
| 8. These Defendants conduct was not the proximate cause of Plaintiff's alleged damages.
| 9. This Court lacks subject matter jurisdiction over the subject matter alleged in Plaintiff's
| Complaint.
| 10. Plaintiff's alleged damages were due to unavoidable circumstances and causes beyond

the control or fault of these Defendants.
11. These Defendants expressly and specifically reserve and implead any and all rights,
remedies and immunities pursuant to the provisions of the New Jersey Tort Claims Act,

N.J.S.A. 59:1-1, e¢ seq., and, as such, the Plaintiff is barred from recovery.

 

 
|
Case 3

 

 

:18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 10 of 15 PagelD: 76

12.

13.

14.

15.

16.

17.

18.

19.
20.
21.
22.

23.

These Defendants assert all of the immunities, rights and privileges afforded by the New |
Jersey Tort Claims Act, N.J.S_A. 59:1-1, ef seq., including but not limited to Sections 2-
2,2-3,2-6,2-7,3-1,3-2,3-7,4-1,4-2,4-3,4-4,4-5,4-6,4-7,4-8,4-9,8-3,8-4,8-5,8-6,8-7,8-8,8-9,
8-10,9-2,9-3,9-4 and 9-6.

These Defendants are immune from liability for any damages for pain and suffering
pursuant to N.J.S_A. 59:9-2(d).

These Defendants, if involved at all, acted within the scope of their authority and in
good faith in the performance of their duties and therefore these Defendants are
entitled to qualified immunity.

These Defendants, if involved at all, acted reasonably and properly under the
circumstances.

These Defendants acted at all times with probable cause.

 

These Defendants deny the allegations of improper conduct as set forth in Plaintiff's
Complaint; however, the alleged misconduct does not rise to the level of a constitutional |
violation.

These Defendants, in carrying out its duties, acted in good faith and without malicious
intent to deprive Plaintiff of his constitutional rights.

The Plaintiff has failed to exhaust her State and/or administrative remedies.
Plaintiffs claims are barred by the doctrines of res judicata and collateral estoppel.
Plaintiffs claims are barred by the doctrine of laches.
Plaintiffs claims ate barred by the doctrine of unclean hands.

Plaintiff's action has been commenced in bad faith and with the intent to harass these
Defendants and cause these Defendants to incur great sums of money to defend this

|
cause of action, and therefore these Defendants will seek reimbursement of its attorneys

fees and costs pursuant to 42 U.S.C. Section 1983 and N.j.S.A. 2A:15-59.1.
|
Case 3/18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 11 of 15 PagelD: 77

 

 

 

24.

25.

26.

27.

28.

29.

30.

31,

32.

33.

34.

These Defendants are shielded from liability for civil damages because the alleged
conduct did not violate clearly established statutory and/or constitutional rights of
which a reasonable person would have known.

These Defendants ate protected by a qualified privilege and thus Plaintiffis barred from
any recovery herein.

Plaintiffs claims ate not actionable because there is no evidence ot allegation that the
alleged governmental misconduct was the result of deliberate indifference by these
Defendants.

At all times relevant hereto, these Defendants had the legal right to detain and restrain
Plaintiff for purposes of the protection of this Defendant and other members of the
public; said detention was reasonable in both type and length.

At no time relevant to this litigation was Plaintiff deprived of life, liberty or property
thereby precluding Plaintiff from maintaining any causes of action for violation of civil
rights.

At all times relevant to this litigation, these Defendants acted in good faith and with
probable cause and entertained an honest, reasonable belief that the actions of these
Defendants was reasonable and necessary thereby precluding Plaintiff from maintaining
any causes of action for violation of civil rights.

The conduct of these Defendants did not deprive Plaintiff of rights, privileges or
immunities secured by the Constitution or laws of the United States.

Plaintiff has failed to establish a prima facie case of violation of 42 U.S.C. 1983.
Plaintiff has failed to establish a prima facie cases of violation of 42 U.S.C. 1985

The conduct of these Defendants in apprehending Plaintiff was reasonable and proper.
These defendants have no policy, scheme, practice not custom to violate the

constitutional rights of any of its citizens, nor do these Defendants have a custom,

 

 
Case di18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 12 of 15 PagelD: 78

 

 

 

 

35.

36.

37.

38.

39.

40.

41.

42.

43,

44,

policy, scheme or practice to tolerate or permit violation of constitutional rights.
Plaintiff failed to propertly comply with the notice provisions of the New Jersey Tort
Claims Act.

These Defendants denied the allegations of improper conduct as set forth in plaintiff's
complaint; however, the alleged misconduct does not rise to the level of a Constitutional
violation.

No malicious intent of causing a deprivation of Plaintiff's Constitutional rights has been
factually set out against these Defendants.

These Defendants reserve the right to apply to this Court for the imposition of
sanctions against Plaintiff and counsel, pursuant to Rule 11, and to make an application
for counsel fees and costs of suit, pursuant to Section 1988 of Title 42 of the United
States Code Annotated on the basis that the within cause of action is without merit, is
frivolous and has been instituted by Plaintiff in bad faith and with the intent to harass
these Defendants and to cause it to incur great expenses in defense of same, all to the
damage of these Defendant.

At no time relevant to this litigation did Plaintiff sustain any violation of his civil rights
pursuant to a governmental policy or custom thereby precluding Plaintiff from
maintaining any causes of action for violation of his civil rights.

Plaintiff was not entitled to procedural due process.

Plaintiffs procedural due process was satisfied.

There was no intentional substantive conspiracy to violate Plaintiff's Constitutional
Rights.

The Complaint fails to state a cause of action against these Defendants.

These Defendants had no direct and personal participation in the alleged occurrence.

 
Case 3:18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 13 of 15 PagelD: 79

 

 

 

 

 

45.

46.

47.

48.

49.

50.

51.

52.

53.

54.

55.

No malicious intent of causing a deprivation of Plaintiffs civil rights and/or |
constitutional rights has been factually set out against these Defendants.

Any claim of Plaintiff is the direct result of actions of other unnamed Defendants overt
whom these Defendants have no control.

The conduct of these Defendants was reasonable and proper.

There was no willfulness involved in any of the events involving the factual basis upon
which the suit is based.

These Defendants acted on reasonable grounds and without malice, and, therefore, is
not answerable to Plaintiff in damages.

Any action or failure to act on the part of these Defendants, was in the nature of the
discretionary activity within the meaning of N.J.S.A. 59:2-3 and, accordingly, no liability
may be imposed upon these Defendants.

These Defendants are entitled to absolute immunity.

These Defendants ate immune from suit by virtue of the applicable Statutes of the
State of New Jersey.

This action is barred by reason of the procedural provisions of N.J.S.A. 59:1-1 et seq.
in that Plaintiff did not comply with the preconditions to filing suit.

Plaintiff is barred from recovery for failure to present and otherwise file a Notice of
Claim within the time, form and place as required by Chapter 8 of Title 59 of the New
Jersey Revised Statutes and, as such, these Defendants are immune from liability and
Plaintiff is barred from recovery.

This court lacks jurisdiction over these defendants as they wete not properly served with

the summons and complaint.

 

 
Case dhig-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 14 of 15 PagelD: 80

CROSSCLAIM FOR CONTRIBUTION |
| Without admitting any liability whatsoever, Defendants, Township of Woodbridge, Officer
Andetson and Officer Dougherty hereby demand from co-defendants, Rutgers University Behavior
|
Health, Victoria Moran abd Laura Burns, contribution pursuant to any/all applicable provisions of
| common law and/or contract and/or statute, including but not limited to the New Jersey Joint
| Tortfeasors Contribution Act, N.J.S_A. 2A:53A1, et seq.; the Comparative Negligence Act, N.J.SiA. |
2A:15-5.1 ef seq.; the New Jersey Tort Claims Act, N.J.SA. 59:9-3, 59:9-4, and/or by way of demand for
complete contribution from said Defendant, assert that any negligence on the part of this answering
Defendant is only secondary, vicarious and imputed whereas the negligence of Co-Defendants Rutgers
University Behavior Health, Victoria Moran and Laura Burns was primary, direct and active.
WHEREFORE, these Defendant demands judgment against the Co-Defendants, Rutgers |
University Behavior Health, Victoria Moran and Laura Burns, together with interest and costs of suit.
ANSWER TO ALL CROSSCLAIMS
These Defendants by way of Answer to any and all Crossclaims heretofore and hereafter
asserted against it respectfully states that it denies each and every allegation contained in any and all such
Crossclaims and leaves the Crossclaimants to their proofs as to all issues.
WHEREFORE, these Defendants demands judgment dismissing any and all Crossclaims, plus |
costs either heretofore or hereafter asserted against them.

JURY DEMAND |

| These defendants demand a trial by jury as to all issues involved herein.

 

DESIGNATION OF TRIAL COUNSEL
The Court is hereby advised that ERIC L. LANGE, Esgq,., is designated as trial counsel.

JAMES P. NOLAN AND ASSOCIATES

Attorneys for Defendants

Township of Woodbridge, Officer
Anderson and Officer Dougherty

   

 

Dated: October 4, 2018

 

 

Brian A. Bontempo, Es

 

 
Case 4

 

 

 

 

'18-cv-08735-PGS-DEA Document 23 Filed 10/09/18 Page 15 of 15 PagelD: 81

CERTIFICATION

I hereby certify that the within Answer to Complaint was served within the time provided by |

JAMES P. NOLAN AND ASSOCIATES |
Attorneys for Defendants,

Township of Woodbridge, Officer

Anderson and OffieerDougherty

the Rules of Court. I further certify, that to the best of my knowledge, there are no other pending

actions involving the subject matter and no other parties who should be joined in the action.

       

Dated: October 4, 2018
BY:

 

Brian A. Bontempo, Esq.” =

PROOF OF MAILING

On October 9, 2018 the undersigned, forwarded to the Clerk of the District Court via electronic
filing and to all parties of record via regular mail a copy of the within Answer.

I certify that the foregoing statements made by me are true. I am awate that if any of the
foregoing statements made by me are wilfully false, I am subject to punishment.

JAMES P. NOLAN AND ASSOCIATES
Attorneys for Defendants,
‘Township of Woodbridge, Officer

Anderson and Officer a5, ty
Dated: October 4, 2018 BY:

Brian A. Bontempo, béa.

 

 
